Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT

Claims 1-10 and 12-14 of T. Ritter et al., US 16/635,266 (Jul. 27, 2016) are pending and in condition for allowance.  

Withdrawal Rejections 35 U.S.C. 112(b)/101

Rejections of claims 1-10 under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 1 recitation of “conditions sufficient to fluorinate the phenol compound” is unclear with respect to what “the phenol compound” references and on the grounds that the claim 1 recitation of “wherein the Ru phenol complex is a Ru complex with a . . . ” is unclear with respect to what “Ru phenol complex” references are withdrawn in view of Applicant’s amendments and comment.  

Rejection of claims 2-4 under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 2 recitation of “compound of Formula (II)” is unclear with respect to what it references as no “compound of Formula (II)” was previously recited is withdrawn in view of Applicant’s amendments and comment.  

Rejection of claims 1-14 pursuant to 35 U.S.C. 112(b) as indefinite on the grounds that it is unclear which groups are being referenced with respect to further “substitution” is withdrawn in view of Applicant’s amendments and comment.

Rejection of claims 1 and 5-14 under 35 U.S.C. 112(b) as indefinite for the recitation respecting “R3 and R4 together form a C4-20 hydrocarbon ring” is withdrawn in view of Applicant’s amendments and comment.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622